Citation Nr: 1526276	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  12-01 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an upper back and neck (cervical spine) disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of his testimony is of record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  


FINDING OF FACT

The Veteran's cervical spine disability cannot be reasonably and adequately disassociated from the Veteran's March 2001 in-service motor vehicle accident (MVA).  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a cervical spine disability.  Service connection for a lumbar spine disability was granted in a May 2002 rating decision, based on a finding that the Veteran's current lumbar spine disability is related to an in-service motor vehicle accident (MVA) in March 2001, and the Veteran maintains that his current neck and back pain is also attributable to that same MVA.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A.
§§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran's service treatment records confirm that the Veteran suffered injuries in an MVA in March 2001; however, the March 2001 emergency room record and the Veteran's April 2001 separation examination only document complaints of low back pain and do not indicate any complaints or findings referable to the cervical spine.  A review of the entire record reveals that the first reported complaints of neck and upper back pain come from an April 2003 private radiology report from Adams Radiology.  Dr. Adams, a chiropractor, indicated that an AP full spine revealed cervical hypolordosis with anterior weight bearing and a right list, but cervical disc heights appeared well-maintained.  

An August 2006 VAMC primary care attending comprehensive assessment indicates the Veteran's reported neck pain for six months duration.  The record also shows that the Veteran has sought treatment for neck and upper back pain continuously since August 2006.  A June 2008 MRI of the cervical spine reveals foraminal stenosis and disc osteophyte complex and a December 2012 MRI reveals degenerative disc disease at C4/5 with slightly worsened degree of disc herniation compared to prior, and mild central canal and foraminal stenosis.  Two of the Veteran's treating primary care doctors have opined that the Veteran's neck pain is directly related to the in-service MVA, although they did not provide a specific rationale for the opinion.  

At his video conference in March 2014, the Veteran testified that his neck was bothering him at the time of the March 2001 injury, and he thinks he mentioned it to the doctor at that time, but he was mainly focused on his mid and low back pain when he was being treated right after the accident because his low back pain was worse than his neck pain at that time.  

The medical evidence of record includes VA compensation and pension examinations with opinions in February 2008, December 2011, and January 2015 (with a March 2015 addendum).  

The February 2008 examiner opined that the Veteran's current neck pain was less likely than not related to his chronic cervical strain because at the time of the MVA and thereafter for several years, neck pain was not in evidence, and it is unlikely that the remote MVA is now related to neck pain.

Similarly, the December 2011 examiner opined that it is less likely than not that the Veteran's current neck condition noted in 2008 is related to the in-service MVA because the Veteran was not complaining of, or treated for, neck pain while in service and it is unlikely that neck pain manifesting 8 years after the in-service accident could be a residual of the accident.  

Likewise, a VA physician's assist (PA) in January 2015 opined that the Veteran's current degenerative disc disease of the cervical spine was less likely than not incurred in or caused by the in-service MVA.  Despite being requested to comment on the 2003 medical evidence showing a neck disability, neither the January 2015 report nor a March 2015 addendum report acknowledged the 2003 evidence.  Instead, the January and March 2015 reports incorrectly indicate that the first mention of neck pain was in 2006.  Moreover, in the March 2015 addendum report, the PA stated, "The etiology of the this Veteran's current condition cannot be determined in a compensation and pension examination."  This statement is somewhat contradictory to the PA's opinion that the neck disability is less likely than not related to the in-service injury.  

The PA pulled language from the Mayo Clinic which indicated that most people with spinal stenosis have passed the age of 50; when younger people develop spinal stenosis, the cause is typically a genetic disease affecting bone and muscle development throughout the body.  

These opinions are not probative because none of the examiners acknowledge the cervical spine x-ray findings in 2003, nor do they consider the Veteran's lay assertions that he had neck pain at the time of the MVA.  

To support his assertions, the Veteran submitted several lay statements from friends, former co-workers and fellow servicemen who claim to have seen the Veteran with neck pain, and one fellow service member who reported that the Veteran complained of neck pain at the time of the MVA in March 2001.  See December 2010 statement from R.D.S.

Also, the Veteran's primary care physician at the Atlanta VA Medical Center (VAMC), Dr. S, indicated in a January 2008 statement that, "Currently I am treating [the Veteran] for chronic neck and back pain which are service connected conditions."  

In May 2009, the Veteran presented to the VA with cervical radiculitis.

In February 2011, Dr. G from the Hines VAMC in Illinois stated, "Seems all issue (sic) started after MVA when he was in the service.  More likely than not that this is sequelae of injury."  The assessment, however included only low back pain and not neck pain.  

As noted above, the January 2008 and February 2011 nexus statements lack a complete rationale; however, when they are considered along with the Veteran's credible reports of neck pain in service, the 2003 evidence of a neck disability, and the lay statements supporting the Veteran's assertions, doubt remains as to how the Veteran's neck pain can be reasonably and adequate disassociated from service.  The Veteran clearly testified that his low back pain was more severe than his upper back/neck pain at the time of the accident in service and the evidence of record documents the Veteran's neck disability only a year and a half following service discharge, without evidence of any intervening injury.  There was some question as to whether the Veteran was involved in a subsequent MVA in 2003, but he specifically denied this allegation and reported that the information on the VA exam documenting a 2003 intervening MVA is incorrect.  There is no evidence to the contrary and no reason to doubt the Veteran's credibility in this regard.  

When the evidence is reviewed in its entirety, the Board is unable to disassociate the objective evidence of a current cervical spine disability from the in-service MVA, particularly given that he developed this disability at a young age, the lack of another reasonable cause, and the Veteran's credible statements as to the onset of his neck pain. 

Significantly, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In this case, it appears that the VA examiners who provided opinions relied only on VA treatment records which show that he did not complain of neck pain until 2006.  However, the Veteran's statements as to the onset of his neck pain, the lay statements corroborating his accounts, the opinions from the Veteran's treating physicians, and the 2003 objective findings of cervical disability leaves doubt as to whether the Veteran injured his cervical spine in service.  As the Board must resolve all doubt in favor of the Veteran, the criteria for establishing service connection for a cervical spine disability have been met. 

Accordingly, the Board finds that the Veteran's cervical spine disability cannot be reasonably disassociated with his active service and service connection for a cervical spine disability is warranted.




ORDER

Service connection for a cervical spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


